                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MISSOURI
                                     SOUTHERN DIVISION

JOHN D. COLEMAN, et al.,                                      )
                                                              )
                 Plaintiffs,                                  )
                                                              )        Case No. 6:18-cv-03232-MDH
v.                                                            )
                                                              )
RIPLEY ENTERTAINMENT, INC.                                    )
d/b/a RIDE THE DUCKS, et al.,                                 )
                                                              )
                 Defendants.                                  )

        SUGGESTIONS IN OPPOSITION TO THE EMERGENCY MOTION FOR
       PRELIMINARY INJUNCTION AND TEMPORARY PROTECTIVE ORDER

        Defendant Ripley Entertainment, Inc. (“Ripley”) hereby files its Suggestions in

Opposition to the Emergency Motion for Preliminary Injunction and Temporary Protective

Order. This Motion, which was filed in direct contradiction to this Court’s Order staying the

present matter1, should be denied both because The National Bank of Indianapolis (“movant”)

has no right to participate in the mediation and, furthermore, has an adequate remedy at law to

the extent it seeks to contest any potential settlement reached. To the contrary, Missouri law

specifically provides that settlement of a wrongful death claim need only one beneficiary’s

approval. Further, assuming a settlement can be reached between the parties, the parties will

necessarily need to obtain court approval of the settlement. Movant, should it feel that the

settlement is unreasonable, can challenge the reasonableness of the settlement at that hearing.

That is movant’s remedy, as specifically provided by Missouri law.


1
  This Court, In the Matter of The Complaint of Branson Duck Vehicles, LLC, as Owner; and Ripley Entertainment,
Inc., as Owner pro hac vice of the STRETCH DUCK 07 for Exoneration from or Limitation of Liability, Cause No.
6:18-cv-03339, issued an Order Approving Plaintiffs’ Stipulation of Value, Directing the Filing of Claims, Directing
Issuance of Notice, and Restraining Suits on November 30, 2018. Per this Court’s Order, this Court “enjoin[ed] the
further prosecution of any actions or proceedings against the Plaintiffs…” Accordingly, by order of this Court, the
present matter is stayed and Plaintiffs are not entitled to the remedy they now seek.




        Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 1 of 14
       For these and the other reasons detailed below, Ripley urges this Court to deny the

motion and to allow the scheduled mediation to proceed as planned. To allow otherwise would

be to grant movant a right it does not fundamentally have under Missouri law and would be to

prejudice the Plaintiffs in this case by delaying the resolution of their claims.

                                         BACKGROUND

       This matter arises out of an incident that occurred nearly five months ago, on July 19,

2018, wherein a Duck Boat capsized and sank in Table Rock Lake located in Taney County,

Missouri. Siblings Ervin Coleman and Horace Coleman were among those who died in the

incident. Since then, a total of sixteen lawsuits related to the incident have been filed. This

action was filed on August 2, 2018. Doc. 1. The wrongful death claims are presently being

asserted by John Coleman and Gary Coleman, two siblings of Irvin Coleman and Horace

Coleman, and by two of Horace Coleman’s grandchildren, Jayden Coleman and Adriona

Coleman.

       As this Court was advised at the hearing on November 1, 2018, Plaintiffs and Ripley

have worked diligently to schedule this mediation. The present mediation has been planned for

more than a month. Counsel for movant, who represents multiple other parties in other lawsuits

related to the same incident, has long been aware of this lawsuit and long been aware the parties

were working to schedule mediation. In fact, counsel for movant attempted to assert claims on

behalf of the Estate of Ervin Coleman in Case No. 6:18-cv-03225. However, counsel for movant

had to withdraw and dismiss those claims after acknowledging that he did not have authority

from the family to bring those claims nor to represent the Estate of Ervin Coleman. Case No.

6:18-cv-03225, Doc. 64.




                                                  2




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 2 of 14
       Despite movant’s suggestions, according to Missouri law, it has no right to participate in

the planned mediation. Even if a settlement is reached, all of movant’s rights under the Missouri

Wrongful Death Statute will be preserved and it will have the opportunity to present argument

for or against any potential settlement agreement, as well as enter evidence as to the amount of

damages D.H. should receive from it, to the trial court. Accordingly, this Court should deny

movant’s motion.

                                         ARGUMENT

       A preliminary injunction is “an extraordinary remedy that is never awarded as of right.”

Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2009). A district court's

decision to issue a preliminary injunction depends upon a ‘flexible’ consideration of the

following four factors: (1) the threat of irreparable harm to the moving party; (2) balancing this

harm with any injury an injunction would inflict on other interested parties; (3) the probability

that the moving party would succeed on the merits; and (4) the effect on the public interest.

O'Toole v. City of Walnut Grove, Missouri, 238 F. Supp. 3d 1147, 1149 (W.D. Mo. 2017) citing

Richland/Wilkin Joint Powers Auth. v. U. S. Army Corps of Engineers, 826 F.3d 1030, 1036 (8th

Cir. 2016). The movant has not satisfied any of these elements.

I. Movant Has an Adequate Remedy at Law Under the Procedures and Protections of
   Section 537.080 and Will Suffer No Irreparable Harm if Its Request for Injunctive
   Relief Is Denied.

   A. Plaintiffs Have Authority to Bring This Wrongful Death Action for the Death of
      Horace Coleman.

       Quite simply, movant has not and indeed cannot demonstrate it faces any threat of

irreparable harm. “Irreparable harm occurs when a party has no adequate remedy at law,

typically because its injuries cannot be fully compensated through an award of damages.” Gen.

Motors Corp. v. Harry Brown's, LLC, 563 F.3d 312, 319 (8th Cir. 2009); see also Iowa Utilities

                                                3




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 3 of 14
Bd. v. F.C.C., 109 F.3d 418, 425 (8th Cir. 1996) (“In order to demonstrate irreparable harm, a

party must show that the harm is certain and great and of such imminence that there is a clear

and present need for equitable relief.”). To the contrary, Missouri law specifically prescribes

movant an adequate remedy by way of the settlement approval hearing.

       Section 537.080 of the Missouri Revised Statutes sets out who can bring a wrongful

death action. Specifically, 537.080 RSMo provides:

       1. Whenever the death of a person results from any act, conduct, occurrence,
       transaction, or circumstance which, if death had not ensued, would have entitled
       such person to recover damages in respect thereof, the person or party who, or the
       corporation which, would have been liable if death had not ensued shall be liable
       in an action for damages, notwithstanding the death of the person injured, which
       damages may be sued for:

               (1) By the spouse or children or the surviving lineal descendants of any
                   deceased children, natural or adopted, legitimate or illegitimate, or by
                   the father or mother of the deceased, natural or adoptive;

§ 537.080 RSMo (emphasis added). Pursuant to § 537.080 RSMo, Plaintiffs, as surviving

brothers and grandchildren of Horace Coleman, have the right to bring this action as a result of

Horace Coleman’s death. Only one wrongful death action may be brought against any one

defendant for the death of any one person. Mo. Rev. Stat. § 537.080.2. However, if multiple

persons exist with an authorized claim, admittedly all have a right to join in the action.

However, the statute does not require “joinder of all persons identified [as authorized claimants]

to proceed with a wrongful death suit, [but does require that] those persons make a timely

attempt to intervene…” Martin v. Busch, 360 S.W.3d 854, 857 (Mo. App. E.D. 2011) (citation

omitted) (emphasis added); see also Schiles v. Gaertner, 659 S.W.2d 791, 794 (Mo. App. E.D.

1983) (holding the same). Here, the movant waited many months to move to intervene. Quite

simply, movant’s right to intervene under the statute does not grant him authority to come in late,

disrupt, and even block the parties’ long-planned mediation.

                                                4




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 4 of 14
       This is clearly the case because the Wrongful Death Act gives anyone of the proper

beneficiaries the right to settle such a suit, so long as they have court approval. Specifically, §

537.095.1 provides:

       1. Except as provided in subsection 2 of this section, if two or more persons are
       entitled to sue for and recover damages as herein allowed, then any one or more
       of them may compromise or settle the claim for damages with approval of any
       circuit court, or may maintain such suit and recover such damages without
       joinder therein by any other person, provided that the claimant or petitioner shall
       satisfy the court that he has diligently attempted to notify all parties having a
       cause of action under section 537.080. Any settlement or recovery by suit shall be
       for the use and benefit of those who sue or join, or who are entitled to sue or join,
       and of whom the court has actual written notice.

§ 537.095.1 RSMo (emphasis added).

       It has not been contested that Plaintiffs had the right to bring the present lawsuit. What

movant can further not contest is that the present Plaintiffs, under binding Missouri law,

individually have the power and right to settle the present lawsuit. On this issue, Missouri law is

extremely clear as Missouri’s Wrongful Death Statute specifically states that it is not necessary

that all beneficiaries agree to the settlement, so long as the Court approves the settlement. §

537.095.1 RSMo. This makes perfect sense because in certain cases it would be impossible for

all the beneficiaries to agree on an amount. In light of these issues, under the statute, one class

member does not have unlimited power to unilaterally oppose and block a reasonable settlement.

The statute provides that “any one or more of them may compromise or settle the claim.” Id.

(emphasis added). This language cannot be ignored or denied. Missouri law simply does not

require that all beneficiaries be involved in all settlement discussions or that the settlement door

be continually left open for others to enter. Such an interpretation conflicts with the clear

language of the statute, circumvents the purpose of the statute and would do much to discourage

settlements.



                                                 5




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 5 of 14
       The Missouri court of appeals has affirmatively stated this. In Haynes v. Bohon, 878

S.W.2d 902, 904 (Mo. App. E.D. 1994), a mother and father brought separate suits against the

defendant in a wrongful death action. The mother settled her case for the limits of defendant’s

insurance policy and petitioned the court for approval and apportionment of the settlement, of

which 10 percent was apportioned to the father. The trial court approved the settlement and

apportionment of the settlement. However, the father appealed. The Missouri court of appeals

held that RSMo. Section 537.095.1 “permits one person to settle the wrongful death claims with

the approval of the circuit court, as long as all persons entitled to sue are notified”. Id. at 904.

The father was not a part of the actual settlement negotiation, but the settlement was approved by

the court and damages were apportioned by the court with the father’s knowledge and with the

court’s awareness that the father was a person entitled to damages. Id.

       Here, even if settlement is reached in the long-planned mediation on Friday, a

consideration which itself is uncertain at this point, the court still must approve the settlement.

Movant attempts to argue that the amount of the settlement could be insufficient or that the

claims will be worth more with his participation in the mediation. However, these are arguments

and considerations which Section 537.095.3 places before the trial court for its approval. If any

such settlement is reached and if movant considers it insufficient, then he will have the

opportunity to make his case to the trial court as to why the settlement should not be approved

and, therefore, the movant has a specific remedy for challenging any settlement under Missouri

law.

       This remedy provided to movants as set forth in Missouri’s Wrongful Death statutes is

more than adequate. As such, movant’s motion should be denied because he cannot demonstrate

that he will be irreparably harmed if the planned mediation takes place without him.



                                                 6




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 6 of 14
   B. If a Settlement is Reached and Approved, Then the Court Will Apportion the
      Damage Amount Among Those Persons Entitled to Recover.

        Movant argues that he had a special relationship with his Grandfather that must be

considered at the mediation. However, Section 537.095.3 RSMo provides for such consideration

regardless of whether movant participates in this, or any other, mediation. Section 537.095.3

RSMo authorizes the circuit court to enter a judgment apportioning the damages “among those

persons entitled thereto in proportion to the losses suffered by each as determined by the court.”

Kavanaugh v. Mid-Century Ins. Co., 937 S.W.2d 243, 246 (Mo. App. W.D. 1996).

       3. In any action for damages under section 537.080, the trier of the facts shall
       state the total damages found, or upon the approval of any settlement for which a
       petition or application for such approval has been filed, the court shall state the
       total settlement approved. The court shall then enter a judgment as to such
       damages, apportioning them among those persons entitled thereto in
       proportion to the losses suffered by each as determined by the court.

§ 537.095.3 RSMo (emphasis added). If a settlement is reached by any one of the authorized

claimants, the trial court must approve the settlement and apportion the proceeds. Haynes v.

Bohon, 878 S.W.2d 902, 904 (Mo. App. E.D. 1994). “The court apportions the damages among

those persons entitled thereto in proportion to the losses suffered by each, as determined by the

court.” Id. In apportioning damages, the trial court may consider “the pecuniary losses suffered

by reason of the death, funeral expenses, and the reasonable value of the services, consortium,

companionship, comfort, instruction, guidance, counsel, training, and support....”    Id. (citation

omitted). “The circuit court is not required to award an equal portion of the settlement proceeds

to each person included in the class of persons entitled to sue for wrongful death.” Kavanaugh v.

Mid-Century Ins. Co., 937 S.W.2d 243, 246 (Mo. App. W.D. 1996) (citation omitted). The court

“is not bound by a set percentage or minimum”. Banner ex rel. Bolduc v. Owsley, 305 S.W.3d

498, 502 (Mo. App. S.D. 2010) (citation omitted). In fact, there is “no minimum amount that



                                                7




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 7 of 14
must be awarded to any party designated as a taker” under Section 537.080, and the “court is

required only to apportion the settlement proceeds in proportion to the losses it determines each

person has suffered as a result of the decedent's wrongful death. Id. (citation omitted).

       Here, if a settlement is reached, the apportionment of that settlement’s proceeds will be

determined by this Court.     Ultimately, under Section 537.095.3 the time for weighing the

claimed special relationship between the movant and his Grandfather is during the trial court’s

determination of apportionment.      At that time, in addition to any claims the settlement is

unreasonable, the movant can further put on evidence and make arguments regarding the amount

of the settlement that should be apportioned to D.H.

       Furthermore, movant’s interests are not divergent from the interests of the Plaintiffs who

are participating in the mediation. The considerations raised by movant regarding his specific

damages, and damages of other potential claimants, doubtlessly will be raised by the current

parties. The Plaintiffs have just as much interest in the negotiation as movant and all involved

understand that any potential settlement reached must be adequate to compensate all authorized

claimants.

       Consequently, because any issues as to apportionment of the settlement proceeds will be

determined by this Court, movant has an adequate remedy at law to contest such issues and

movant’s present request for a temporary restraining order should be denied.

II. Plaintiffs and Defendant Ripley Would Suffer Significant Harm From an Unnecessary
    Delay in the Mediation.

       The injury inflicted on Plaintiffs and Ripley by an unnecessary delay greatly outweighs

any potential harm to movant. The current Plaintiffs have opposed the request for injunctive

relief. Docs. 75 and 76. They wish to attempt to settle this matter and have worked for months

to schedule this mediation.     If an injunction is entered, the delay in mediation could be

                                                 8




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 8 of 14
substantial. This is especially true given the approaching holidays. Efforts to at least attempt to

more efficiently resolve costly and emotional litigation could be delayed well into next year.

           Additionally, this motion is untimely. As set forth above, counsel for the Movant has

been aware of this suit and cause of action for at least four months and only now has attempted

to intervene on behalf of a minor family member. Despite counsel for movant’s knowledge of

the mediation date, he waited until the last possible moment to file this motion. The lack of a

timely attempt to intervene raises another impediment to future mediations in the suits arising out

of this tragedy. Allowing untimely intervention, much less this attempt at enjoining settlement,

sets up the possibility that other potential wrongful death class members can attempt intervention

or injunctive relief pointing to the delay that would be allowed in this matter. This exact result

was considered by the Missouri legislature and a process to avoid such delay proscribed in the

statute.

           Ultimately, nothing in movant’s motion establishes a basis or reason Plaintiffs and

Defendant Ripley should be forced the prejudice of undue delay for movant to demand a right to

attend mediation which it does not have under Missouri law. Movant’s at last-minute delaying

tactic should be denied.

III.Granting the Requested Injunctive Relief Is Against the Public Interest and Will
    Frustrate Any Potential Attempts to Efficiently Resolve This Mediation By Introducing
    a Nearly Unending Amount of Uncertainty to the Process.

           If movant succeeds in its motion, it will potentially create havoc in future attempts to

mediate or settle such matters. This is because Section 537.080 is based on a policy that “the

wrongful death statute should be interpreted in a light which broadly grants the greatest number

of beneficiaries, as limited by the statutorily designated classes set out in the statute.” Denton v.

Soonattrukal, 149 S.W.3d 517 (Mo. App. S.D. 2004). In situations where the claims fall to Class



                                                  9




           Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 9 of 14
2 beneficiaries, as it does at least in the case at present, it is possible that a multitude of claimants

will be authorized to sue and some may not even be immediately identified. If this Court grants

this motion and enjoins Plaintiffs and Defendant Ripley from mediating as planned, the

injunction potentially would set a precedent that would prevent any meaningful future attempts

at mediation or resolution without trial. Even if mediation is delayed, and Plaintiffs, Ripley, and

movant all agree to a new mediation date next year, then another potential claimant could, on the

eve of that mediation, again move this Court for injunctive relief requiring a delay and

participation by that movant.

        The Missouri Wrongful Death Act provides the distribution of benefits to the greatest

number of beneficiaries, but it also creates an orderly procedure for settling such claims. It

expressly allows any one claimant to agree to settlement, and then it provides that any such

settlement must be approved and apportioned fairly to authorized claimants by the trial court.

The Act certainly does not give all claimants the absolute right to participate in mediations and

expanding the Act to create such a right would undermine its efficient administration and overall

policy, which is intended to promote the most efficient resolution of matters as complex and

consequential as this.

IV. Movant Cannot Demonstrate That He Is Likely to Succeed on the Merits.

        In determining whether to issue injunctive relief, the “likelihood of success on the merits

is the most significant”. S.J.W. ex rel. Wilson v. Lee's Summit R-7 Sch. Dist., 696 F.3d 771, 776

(8th Cir. 2012). Movant attempts to frame the merits as whether he will succeed on his motion

to intervene. However, the injunctive relief requested is unrelated to whether he has a right to

intervene in the lawsuit. This is nothing more than a strawman argument. Rather, the requested




                                                   10




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 10 of 14
injunction is essentially demanding a right to intervene in a mediation. Neither the statute nor

any other Missouri law provides such right.

       Even if movant already were a party, the current Plaintiffs could agree to this mediation

without it, as they have done here, and negotiate a settlement in its absence. The Missouri

Wrongful Death Statute allows movant the opportunity to contest to the trial court any settlement

reached by another claimant, and it also provides any claimant a right to present his or her case

as to the amount of damages to which he or she is entitled. The Statute does not establish a right

of all potential claimants to participate in any and all related mediations and settlement

negotiations.

       As such, movant’s request for injunctive relief fails on its merits as it has no right now or

in the future to participate in mediation.

                                             CONCLUSION

       Plaintiffs and Defendant Ripley have worked diligently to prepare for the mediation of

this matter and to attempt to find a fair resolution for all claimants. Movant has adequate

remedies at law to preserve its rights under the Missouri Wrongful Death Statute regardless of

the outcome of the mediation. Granting movant’s request for extraordinary injunctive relief will

only serve to cause a long and unnecessary delay, inject significant uncertainty into the

possibility of conducting any future mediations without more such last-minute traps, and

frustrate the purpose and policy of the Missouri Wrongful Death Statute. Consequently, this

Court should deny movant’s request.




                                                 11




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 11 of 14
                                     /s/ Terrance J. Good
                                   Terrance J. Good      #25336MO
                                   Alexandra C. Wells #67316MO
                                   Scott A. Pummell      #66164MO
                                   LASHLY & BAER, P.C.
                                   714 Locust Street
                                   St. Louis, Missouri 63101
                                   (314) 621-2939
                                   (314) 621-6844/Fax
                                   tjgood@lashlybaer.com
                                   awells@lashlybaer.com
                                   spummell@lashlybaer.com

                                   And

                                   John W. Patton, Jr., IL Bar #6186472
                                   Paul D. Motz, IL Bar #6294483
                                   Kelly L. Ferron, IL Bar #6318532
                                   Benjamin J. Levinsky, IL Bar #6306433
                                   Roman Solowski, IL Bar #6307052
                                   PATTON & RYAN, LLC
                                   330 N. Wabash Ave., Ste. 3800
                                   Chicago, IL 60611
                                   Telephone: (312) 261-5160
                                   Facsimile: (312) 261-5161
                                   jpatton@pattonryan.com
                                   pmotz@pattonryan.com
                                   kferron@pattonryan.com
                                   blevinsky@pattonryan.com
                                   rsolowski@pattonryan.com

                                   Attorneys for Defendant Ripley
                                   Entertainment, Inc.




                              12




Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 12 of 14
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing was filed and served
via the Court’s electronic filing system this 5th day of December, 2018.

Nuru Witherspoon
Ernesto D. Sigmon
THE WITHERSPOON LAW GROUP
1717 McKinney Ave., Suite 700
Dallas, TX 75202
witherspoon@twlglawyers.com
sigmon@twlglawyers.com

Attorneys for Plaintiffs

Kevin P. Krueger
Andrew D. Ryan
Lawrence S. Hall
SANDBERG PHOENIX & von GONTARD, P.C.
600 Washington Avenue - 15th Floor
St. Louis, MO 63101
kkrueger@sandbergphoenix.com
aryan@sandbergphoenix.com
lhall@sandbergphoenix.com

Attorneys for Defendant Ride the Ducks International, LLC

Anna Idelevich
David A. Dial
Richard Hoyt Hill, II
WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, LLC
3344 Peachtree Road, NE
Suite 2400
Atlanta, GA 30326
aidelevich@wwhgd.com
ddial@wwhgd.com
rhill@wwhgd.com

Attorneys for Defendant Herschend Family Entertainment Corporation




                                              13




       Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 13 of 14
Timothy A. Garrison, United States Attorney
Randall D. Eggert, Assistant United States Attorney
Casey Michael Clark, Assistant United States Attorney
U.S. ATTORNEYS OFFICE
901 St. Louis Street, Suite 500
Springfield, MO 65806-2511
randy.eggert@usdoj.gov
casey.clark@usdoj.gov

Intervening Attorneys



                                                    /s/ Terrance J. Good



1428838




                                             14




      Case 6:18-cv-03232-MDH Document 77 Filed 12/05/18 Page 14 of 14
